      Case 2:18-cv-08336-EEF-KWR Document 38 Filed 03/29/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

WILBURT REESE AND MARKCO ODDS      *                          CIVIL ACTION
                                   *                          NO.: 2:18-cv-08336
                                   *
VERSUS                             *                          SECTION:
                                   *
                                   *                          JUDGE: ELDON E. FALLON
GREAT WEST CASUALTY COMPANY,       *
MILLER TRANSPORTATION              *                          MAGISTRATE: KAREN
SERVICES, INC., AND LEROY CALDWELL *                          WELLS ROBY
                                   *



                                             ORDER

       Considering the foregoing Amended Motion for Extension of Deadlines filed by GREAT

WEST CASUALTY CO., MILLER TRANSPORTATION SERVICES, INC. and LEROY

CALDWELL (DEFENDANTS);

       IT IS ORDERED that the parties are granted a 30 day extension of time, from April 1,

2019 to May 1, 2019, for notifying the court of all witnesses and exhibits to be used at trial;

       IT IS FURTHER ORDERED that the parties are granted a seven (7) day extension, from

May 14, 2019 to May 21, 2019, of the deadline for discovery and taking of trial depositions;

                                    March
       SIGNED ON this ____ day of __________________, 2019, in New Orleans, Louisiana


                       _________________________________________
                        JUDGE, UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA
